Appellants resisting the taking of their land for highway purposes have appealed from the adverse condemnation order of the trial court, and pending the disposition of the appeal seek a writ from this court staying further eminent domain proceedings in the trial court. In McLean v. District Court,24 Idaho 441, Ann. Cas. 1915D, 542, 134 P. 536, this court held that an appeal did not operate as a stay.
Respondent has filed an answer urging the physical necessity of early and completed action in the construction of the road involved and only inferentially denying appellants' contention that the taking was unnecessary, but has filed no brief. On oral argument, respondent's theme was an early hearing of the appeal on its merits, and respondent did not urge nor rely upon C. S., sec. 7420, in resisting the stay.
Power to stay proceedings in condemnation actions has been heretofore recognized and exercised. (Blackwell Lumber Co. v.Empire Mill Co., 29 Idaho 236, 158 P. 792.) As indicated in the last cited case, the appeal herein may be advanced and heard so that respondent will not be inconvenienced. Upon appellants filing a bond in the sum of $2,000 indemnifying respondent for any damage or loss occasioned by the delay, caused by the supersedeas herein, if respondents should prevail in the main action, further proceedings in the court below will be stayed.
Awarding of costs to await the determination of the main action.
Budge, C.J., and T. Bailey Lee, J., concur.